DISSENTING OPINION
Ford, Judge:
This court in the case of Westinghouse Electric International Co. v. United States, 28 Cust. Ct. 209, C.D. 1411, had before it for consideration an item known as a Helm Photofluorographic Camera. The witness in the incorporated case, Fairchild Camera & Instrument Corp. et al. v. United States, 46 Cust. Ct. 518, Abstract 65745, stated there was basically no difference between the so-called instant camera and the Helm camera. In the course of its decision, the court in the Westinghouse case, supra, found the Helm camera to be part of the X-ray apparatus and made the following statement:
*147* * * Neither the X-ray generating unit nor the -imported camera can function as a complete unit without the other. “Each is dependent upon the other, and neither will perform its proper function unless used together.” The article before us will not perform its function as a camera until and unless it is used as part of the X-ray apparatus.
* # # * * * *
* * * We, therefore, find upon the record that -this Helm camera is a part of an X-ray apparatus known and described as a photofluorographic unit, using photofluorographic special film in a photofluorographic camera and producing a picture known as a photofluorogram.
The court, however, also held the imported merchandise to be a camera and concluded that the provision for photographic cameras was more specific than the provision for parts of X-rays. The court, accordingly, held the merchandise involved therein to be properly subject to classification under the provision for photographic cameras, under the provisions of paragraph 1551 of the Tariff Act of 1930.
Based upon the combined records, I am of the opinion and agree with the foregoing quotation from the Westinghouse case, supra, that the imported article cannot function unless it is used as part of the X-ray apparatus. In the dissenting opinion by Judge Cole in the Westinghouse case, supra, the question as to whether or not the imported article was a photographic camera was posed and the following statement from the dissenting opinion was made:
The merchandise in question, the Helm camera, in its imported condition, is not susceptible of use. To serve the purpose for which it is specially designed and peculiarly adapted, the mechanism must be connected, electrically and mechanically, with the X-ray apparatus of which it is a part. It cannot be said, therefore, that at the time of importation the article was a photographic camera. On the contrary, the record is conclusive in showing that the mechanism, by its construction, was dedicated to use as part of an X-ray apparatus.
There appears to be no question that in the incorporated Fairchild case, supra, the decision was also based upon the theory that the provision for photographic cameras was more specific than parts of X-rays. Similarly, in the majority opinion herein, the court has followed the same theory.
I am of the opinion, based upon the previous decision in the Westinghouse case, supra, and upon the principles set forth in the case of United States v. Antonio Pompeo, 43 CCPA 9, C.A.D. 602, that the imported articles are parts of X-ray apparatus. Notwithstanding the position taken by plaintiffs herein that the imported merchandise is “more than” a camera, I am of the opinion that the imported article is less than a photographic camera since in its condition as imported, it cannot function as a camera, to wit, the taking of a photograph. The term “camera” is defined in “Photo-Lab-Index,” published by Morgan & Morgan, Inc., as follows:
camera: A photographic instrument for taking pictures consisting of a means for holding a sensitive film, a lighttight box, and a lens.
*148Similarly, the Webster’s New International Dictionary, second edition, unabridged, 1949, gives the following definition:
camera * * * 2. * * * b A closed box or similar chamber through the aperture of which the image of an object is recorded on a light-sensitive material. * * *
That there are specialized cameras for special purposes is clearly evident in the case of United States v. Carl Zeiss, Inc., 27 CCPA 12, C.A.D. 54, involving retinal cameras and in the case of United States v. E. Leitz, Inc., 24 CCPA 139, T.D. 48622, which involved cameras for photo-micrographing metal. These cases and the specialized cameras involved therein are, however, distinguishable from the merchandise at bar. While the imported merchandise is designed for a special purpose, it cannot function as a camera until it is joined with the X-ray unit whereas the cameras involved in the Zeiss and Leitz cases, supra, are in fact cameras which can function as such even though only for a specific specialized use.
The combined records clearly establish that in its condition as imported, or in its condition as sold to X-ray manufacturers with the fluorescent screen attached, the merchandise at bar could not function as a camera, unless and until it is connected both physically and electrically to the X-ray machine, since the image photographed by this so-called camera is created by the X-rays exciting the fluorescent screen and forming an image thereon.
Since the imported article cannot operate as a photographic camera prior to connection with the X-ray, it obviously is not a photographic camera within the common meaning of said term and, accordingly, should not in my opinion be classified under paragraph 1551 of the Tariff Act of 1930.
The record does satisfactorily establish that said merchandise is an integral part of X-ray equipment and as indicated by the decision in the Westinghouse case, supra, neither the X-ray nor the camera apparatus can function without the other. The joining creates a new article which is a diagnostic X-ray machine. It is obvious that a diagnostic X-ray machine must produce some form of record from which the doctor would be able to make his diagnosis. This record may be in the form of a photograph, whether the 70 mm. type involved herein, the large plate type of radiogram or radiograph, or a temporary picture such as is made on a fluoroscopic type of X-ray machine.
I would, therefore, sustain the protest and hold the imported merchandise to be properly subject to classification as parts of electrical X-ray apparatus under the provisions of paragraph 353 of the Tariff Act of 1930, as modified, supra.